

116 SRES 187 ATS: Recognizing the cultural and historical significance of the Cinco de Mayo holiday. 
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 187IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Menendez (for himself, Mr. Cornyn, Mr. Bennet, Mr. Blumenthal, Ms. Cortez Masto, Mr. Gardner, Ms. Harris, Mr. Heinrich, Ms. Klobuchar, Ms. McSally, Mrs. Murray, Ms. Rosen, Ms. Sinema, and Ms. Smith) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the cultural and historical significance of the Cinco de Mayo holiday. 
	
 Whereas May 5, or Cinco de Mayo in Spanish, is celebrated each year as a date of importance by Mexican and Mexican-American communities;
 Whereas the Cinco de Mayo holiday commemorates May 5, 1862, the date on which Mexicans defeated the French at the Battle of Puebla, one of the many battles that the Mexican people won in their long and brave fight for independence, freedom, and democracy;
 Whereas the victory of Mexico over France at Puebla represented a historic triumph for the Mexican government during the Franco-Mexican war fought between 1861 and 1867 and bolstered the resistance movement;
 Whereas the success of Mexico at the Battle of Puebla reinvigorated the spirits of the Mexican people and provided a renewed sense of unity and strength;
 Whereas the French army, which had not experienced defeat against any of the finest troops of Europe in more than half a century, sustained a disastrous loss at the hands of an outnumbered and ill-equipped, but highly spirited and courageous, Mexican army;
 Whereas the courageous spirit that Mexican General Ignacio Zaragoza and his men displayed during that historic battle can never be forgotten;
 Whereas, in a larger sense, Cinco de Mayo symbolizes the right of a free people to self-determination, just as Benito Juarez, the president of Mexico during the Battle of Puebla, once said, El respeto al derecho ajeno es la paz, meaning respect for the rights of others is peace;
 Whereas the sacrifice of Mexican fighters was instrumental in keeping Mexico from falling under European domination while, in the United States, the Union Army battled Confederate forces in the Civil War;
 Whereas Cinco de Mayo serves as a reminder that the foundation of the United States was built by people from many countries and diverse cultures who were willing to fight and die for freedom;
 Whereas Cinco de Mayo also serves as a reminder of the close ties between the people of Mexico and the people of the United States;
 Whereas Cinco de Mayo encourages the celebration of a legacy of strong leaders and a sense of vibrancy in communities; and
 Whereas Cinco de Mayo serves as a reminder to provide more opportunity for future generations: Now, therefore, be it
	
 That the Senate— (1)recognizes the historic struggle of the people of Mexico for independence and freedom, which Cinco de Mayo commemorates; and
 (2)encourages the people of the United States to observe Cinco de Mayo with appropriate ceremonies and activities.